Title: Fernagus De Gelone to Thomas Jefferson, 28 January 1819
From: Gelone, Jean Louis Fernagus De
To: Jefferson, Thomas


          
             Sir
            New York January–28. 1819.
          
          
            
               I had no copy of Euler’s Algebra, when I Sent you the last box in the beginning of this month. I found one per chance this morning in private hands … 2 8vo in boards.
               
              $.4.50.
            
            
               I received yesterday the honour of your letter with a note of $20. which was too much by 2 dollars.
              
              2.00.
            
            
              
              
              .2.50 
            
          
          I Send you per mail this day the 1rst vol. of Euler’s Algebra, and next week the 2ond Shall be Sent. I Still owe you the 3rd, 4th, 5th and 6th vol. of Tacitus.
          As to any good translation of Eschylus and Sophocles, I have none and Know none in town. I will try to procure them here or from Europe.
          
            I am most respectfully Sir Your most humble obedient Servant
            fernagus De Gelone.
          
        